DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 20, 2019.  Claims 1 - 18 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of basic units”, “first basic unit”, “second basic unit”, “third basic unit”, “fourth basic unit”, “a second basic unit in front of a first basic unit”, “an arc”, “predetermined point”, “a control system”, “a continuous turn comprising a plurality of turns”, and “when moving through the second basic unit to a third basic unit adjacent to the second basic unit in a direction of the turn” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 9 and 18 , the limitation “turn determination unit”,  “turn configuration unit”, “motion control unit” and “control system” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 10 – 18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “turn determination unit” corresponds to the “turn determination unit 210” but does not correspond to any equivalent structure (see page 16 of applicant’s disclosure); 
The claimed “turn configuration unit” corresponds to the “turn configuration unit 220” but does not correspond to any equivalent structure (see page 16 of applicant’s disclosure);   
The claimed “motion control unit” corresponds to the “motion control unit 230” (see page 16 of applicant’s disclosure); and 
The claimed “control system” corresponds to the disclosed “control system” but does not correspond to any equivalent structure (see page 5 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 9,
the claimed “turn determination unit” corresponds to the disclosed “turn determination unit 210”, the claimed “turn configuration unit” corresponds to the disclosed “turn configuration unit 220”, and the “control system” corresponds to the disclosed “control system”. (See pages 5 and 16 of applicant’s disclosure.)   The “turn determination unit”, “turn determination unit 210”, and the “control system” are disclosed for what they do and not what they are.  In other words, neither claimed elements correspond to a disclosed equivalent structure.  Accordingly, claims 9 and 18 contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 - 18 are generally ambiguous, as the entire specification and claims appear to be a poor translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For instance, nowhere in the applicant’s specification does applicant define or illustrate the following claim limitation/phrases: “plurality of basic units”, “first basic unit”, “second basic unit”, “third basic unit”, “fourth basic unit”, “a continuous turn comprising a plurality of turns”, and “when moving through the second basic unit to a third basic unit adjacent to the second basic unit in a direction of the turn”.  
In addition, the phrase “when moving through the second basic unit to a third basic unit adjacent to the second basic unit in a direction of the turn” is unclear. (Emphasis added.)  Because applicant does not define what a basic unit is, regardless of whether it is the first, second, third or fourth basic unit, it is unclear whether or not the basic is a physical object.   In claims 1 and 9, applicant recites “configuring a second basic unit in front of a first basic unit”.  (Emphasis added.)  Because the specification lacks any definition, this language gives the impression that the first and second basic units are physical objects because one can be arranged in front of the other, but at the end of claims 1 and 9, applicant recites “when moving through the second basic unit to a third basic unit adjacent to the second basic unit in a direction of the turn” gives the impression that the basic units are not physical objects.  (Emphasis added.)  Clarification is required.
Also, the phrase “a continuous turn comprising a plurality of turns” is ambiguous.  The term “continuous” means uninterrupted in time, sequence, substance, or extent.  How can a continuous turn comprise a plurality of turns?  Clarification is required.
The scope of these claims are ambiguous to the point where one of ordinary skill in the art would not be reasonably apprised of the intended scope of the invention and, as a result, have difficulties formulating a prior art search.  Clarification is required.

In claims 1 and 9, applicant inferentially claims “a predetermined point”.  Then, in claims 2 - 4, 10 and 11, applicant attempts to further limit the scope of the invention by further defining the predetermined point.  It should be noted that patentable weight will be given to the predetermined point only to the extent that the automatic conveying unit moves along an arc centered on said predetermined point.  No patentable weight will be given to the limitation in claims 2 - 4, 10 and 11 regarding the predetermined point because claims 2 – 4, 10 and 11, as they depend from claims 1 and 9, are considered indefinite.  Clarification is required.

In claims 1 and 9, applicant inferentially claims “an arc”.  Then, in claims 2 - 4, 10 and 11, applicant attempts to further limit the scope of the invention by further defining the arc.  It should be noted that patentable weight will be given to the arc only to the extent of controlling the automatic conveying unit to move along an arc centered on a predetermined point.  No patentable weight will be given to the limitation in claims 2 - 4, 10 and 11 regarding the arc because claims 2 – 4, 10 and 11, as they depend from claims 1 and 9,  are considered indefinite.  Clarification is required.
In claims 1 and 9, applicant inferentially claims “a field”.  Then, in claims 7, 8 and 15, applicant attempts to further limit the scope of the invention by further defining the field.   It should be noted that patentable weight will be given to the field only to the extent of a motion control apparatus for an automatic conveying unit that moves within a field comprising a plurality of basic units.  No patentable weight will be given to the limitation in claims 7, 8 and 15 regarding the field because claims 7, 8 and 15, as it depends from claims 1 and 9, respectively, are considered indefinite.  Clarification is required.

As to claim 9,
the claimed “turn determination unit” corresponds to the disclosed “turn determination unit 210”, and the claimed “turn configuration unit” corresponds to the disclosed “turn configuration unit 220”. (See page 16 of applicant’s disclosure.)  Both elements are disclosed for what they do and not what they are.  In other words, neither claimed element corresponds to a disclosed equivalent structure.  
Claim 9 is considered indefinite because the specification fails to adequately define the specific structure that corresponds to the recited claim elements, as identified above in paragraph 7.   In the instant specification, the allege structure that corresponds to the recited claim elements has been broadly defined as “unit” and “system”.  In addition, the claimed elements have been described by what they do and not by what they are. These descriptions do not adequately describe the metes and bounds of the invention in a such way that one of ordinary skill in the art will understand what structure or material the inventor has identified to perform the recited function.  For the corresponding disclosure to be adequate, applicant must disclose an equivalent structure that corresponds to the claimed “turn determination unit” and “turn configuration unit”.  Merely identifying the equivalent claim structure as a “unit” or “system”, which conceivably covers all structures and materials, is not an adequate description. 
The reason that the claims are indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation. The instant specification provides no boundaries or limits imposed by structure, material or acts.  As now written, claim 9 will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite.  Clarification is required.  See MPEP 2181. 
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit the scope of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by  JP 2004192058 A to Imada et al. (herein after "Imada et al. publication").
As to claims 1 – 3, 7 – 11 and 15 – 17 (as best understood based on the 
objection to the drawings and the 112 rejections discussed herein above),
the Imada et al. publication discloses a motion control apparatus for an automatic conveying unit that moves within a field comprising a plurality of basic units (“automatic guided vehicles . . . (A-D)”), comprising: 
a turn determination unit (“control unit”), which is configured to determine that the automatic conveying unit is to make a turn (see Abstract, where “control unit determines whether the vehicle turns”; see also Figs. 2, 6 and 7); 
a turn configuration unit (“control unit”), which is configured to configure a second basic unit in front of a first basic unit where the automatic conveying unit is located to be a basic unit for making the turn (see Abstract and Fig. 2); and 
a motion control unit (“control unit”), which is configured to control the automatic conveying unit to move along an arc centered on a predetermined point so that the automatic conveying unit completes the turn when moving through the second basic unit to a third basic unit adjacent to the second basic unit in a direction of the turn.  (See Abstract.)

As to claims 4 and 12 (as best understood based on the objection to the 
drawings and the 112 rejections discussed herein above),
the turn determination unit (“control unit”) is further configured to determine that the automatic conveying unit (AVG) is to make a continuous turn comprising a plurality of turns (see Abstract and Figs. 2, 6 and 7); wherein the turn configuration unit (“control unit”) is further configured to configure a plurality of basic units in a direction of the continuous turn of the automatic conveying unit to be basic units for making the turn; and wherein the motion control unit  (“control unit”) is configured to control the automatic conveying unit to move along the arc centered on the predetermined point so that the automatic conveying unit completes the continuous turn by passing through the plurality of basic units.  (See Abstract and Figs. 2, 6 and 7.)

As to claims 5 and 13 (as best understood based on the objection to the 
drawings and the 112 rejections discussed herein above),
the turn configuration unit is further configured to: determine whether the second basic unit is requested by other automatic conveying units; and in response to determining that the second basic unit is not requested by the other automatic conveying units, forbid the other automatic conveying units from entering the second basic unit. (See Abstract and Figs. 2, 6 and 7.)

As to claims 6 and 14 (as best understood based on the objection to the 
drawings and the 112 rejections discussed herein above),
the turn configuration unit is further configured to: determine whether the second basic unit and the fourth basic unit are requested by other automatic conveying units; and in response to determining that the second basic unit and the fourth basic unit are not requested by the other automatic conveying units, forbid the other automatic conveying units from entering the second basic unit and the fourth basic unit.  (See Abstract and Figs. 2, 6 and 7.)


Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667